Mr. Justice Wilkin, dissenting: It is a rule of universal application that where a mortgagor, after foreclosure and sale, allows the time of redemption fixed by the statute and decree of foreclosure to expire without justifiable excuse, failing to make redemption his rights are forever gone. In Stephens v. Illinois Mutual Ins. Co. 43 Ill. 327, the question being whether a mortgagor had an insurable interest in the mortgaged property after a decree of foreclosure and sale, we said (p. 331): “At the time of the fire, then, the' position of Stephens was substantially that of a mortgagor with a right to redeem. * * * That in this position he would have had a substantial, insurable interest does not admit of doubt. His estate as mortgagor would not have been lost until the expiration of his right to redeem. In this State the purchaser under a sheriff’s sale upon judgment and execution, or at a master’s sale on foreclosure of a mortgage, acquires by his purchase no new title to the premises until the period of redemption has passed and he is entitled to a deed. His deed will relate back, it is true, to the beginning of his lien in order to cut off intervening encumbrances, but it will not carry back the absolute divestiture of title, as is evident from the fact that neither judgment debtor nor mortgagor can be called to account for rents and profits. His title becomes absolute only when his right to a deed accrues. If it is a sale under a decree of foreclosure, the mortgagor still has the estate of a mortgagor, with this qualification: that the amount and time of redemption have become absolutely fixed by the decree and sale, and Ms estate will be absolutely divested if he fails to redeem within the allotted time.” Jones, in his work on Mortgages, (vol. 2, sec. 1661,) lays down the same doctrine speaking of the rights of the parties after sale, and says: “The mortgagor still has the estate of a mortgagor, with this qualification: that the amount and time of redemption have become absolutely fixed by the decree of sale, and his estate will be absolutely divested if he fails to redeem within the allotted time.” Therefore, upon the expiration of the time of redemption, the rights of McCune as mortgagor, and of Pretty-man, his grantee, were forever barred and foreclosed. Appellee was in the exclusive possession of the premises, and had been for several months. Whether that possession, during the period of redemption, was so far by the acquiescence of the mortgagor or his grantee as to be lawful or not, there can be no serious question that after the expiration of the time for redemption she was the owner of the premises and entitled to the possession thereof, and, upon application to the master, entitled to a deed; and during the running of the period of five years in which she might lawfully have obtained a deed there can be no serious claim that any right or title remained in the mortgagor, or his grantee, Prettynian. It is true that by failing to take a deed within the five years her right to do so became barred under the statute of 1872, but the question now is, did the mortgagor, by that failure, become re-invésted with the title, and if so, upon what principle did he do so? Manifestly, the statute of 1872, as one of limitation, affecting only the remedy of Mrs. Bradley to obtain a deed, could not operate to vest the title in any one else. To hold that it could, wrould be to defeat the act upon the ground of its unconstitutionality. (Ryhiner v. Frank, 105 Ill. 326.) Of course, there can be no two views as to the law applicable to the rights of a mortgagor where the mortgage debt has been paid or extinguished by lapse of time, in the absence of the foreclosure of his rights. In such case the title unquestionably reverts to him. But that is not the position occupied by the plaintiff in this case, whose grantor bad been forever foreclosed and barred, and I am unable to perceive how it can be fairly said the appellant is without title because she failed to take a master’s deed, and at the same time maintain that the mortgagor retained the title notwithstanding his failure to exercise the right to redeem. If by that failure his estate was “absolutely divested,” (Stephens v. Illinois Mutual Ins. Co. supra, and Jones on Mortgages, supra,) it ought not to be said that the legal title remained in him as against the defendant in possession. It is a rule always applied in actions of ejectment, that the plaintiff must recover, if at all, upon the strength of his own title, and not upon the weakness of his adversary. “The person who is in the actual and peaceable possession of land will be deemed to be rightfully in possession, and the burden of proof is upon him who would dispute that possessory title.” (Fitzgerald v. Quinn, 165 Ill. 354, and cases cited.) “Prior possession alone is evidence of a fee, and although the lowest, until rebutted by a higher it must prevail.” (Keith v. Keith, 104 Ill. 397, and cases cited. See, also, Harland v. Eastman, 119 Ill. 22.) This principle is so elementary that cases need scarcely be cited in support of it, and counsel must agree that if neither party has shown title to the premises in controversy, the possession of appellee cannot be taken from her and given to appellant. I am aware that language was used in the opinions in the cases of Peterson v. Emmerson, 135 Ill. 55, and Seeberger v. Weinberg, 151 id. 369, that upon the failure to take a deed within the five year limitation the title is to be treated as being in the mortgagor. But the question was not involved in either of the cases. What was said on that question may, and I think should, be treated as mere obiter. It is not shown, nor is any attempt there made to show, how the legal title, after the failure to redeem, got back in the mortgagor, his grantees or heirs. I have carefully sought for, but failed to find, authority to support the position that the mere failure of a purchaser at an execution or judicial sale to take a deed within the time limited by law operates to re-vest the title in the judgment debtor, or, in case of a foreclosure sale, in the mortgagor; nor can I perceive upon what principle a mere statute of limitations can be given that effect. My view is, that plaintiff below failed to show title in himself, and that the defendant, being' in peaceable -possession of the premises, has such a possessory title as ought to protect her against him, or any one else without title seeking to oust her. In other words, the plaintiff could recover only upon the strength bf the title in himself, and not upon the mere showing that the defendant in possession had no title. No one denies that every equity in the case is with her. It may be said this conclusion leaves the appellee in possession of the property without title and without the right to acquire title, and hence would result in the anomaly of holding- no one to be vested with or entitled to the title. If this were admitted it would furnish no sufficient reason for holding that the plaintiff below could recover in this action. It does not follow from what we have said that right to the legal title is in no one, although appellant is barred of all rigiit to a master’s deed and although her rights as mortg'agee have been extinguished. A court of chancery might, I think, on a proper bill, upon the facts in this record, decree the title in her. It is only necessary, however, in this action, to hold that the plaintiff has failed to make out his case. I think the judgment of the circuit court should be reversed.